DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the first polymer component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first fiber component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the laminate component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second low dielectric constant layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the low dielectric constant material”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the low dielectric constant material”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second low dielectric constant layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second low dielectric constant layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected under 112(b) as well as being depended on rejected based claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2020/0212556) and further in view of Johansson et al. (US 2021/0384621).
Regarding claim 1, Moore discloses a radome design (structure) architecture in figure 1A that teaches: First fiber reinforced dielectric layer (121), second fiber reinforced dielectric layer (122) and third fiber reinforced dielectric layer (123) (see abstract and claim 1).  Moore fails to teach or suggest fiber-reinforced dielectric be a polymer. While, Johansson also discloses a radome structure using fiber reinforced polymer (see para. 0046).  Therefore, it would be obvious to an ordinary skill in the art at the time the application filling to implement or integrate Johansson’s teaching into Moore’s disclose to improve weight of the radome and for better environment. 
Regarding claim 2, According to google, polymer inherently include both polymer component and fiber component (see google definition).
Regarding claim 5, According to google, polymer inherently include both polymer component and fiber component (see google definition).
Regarding claim 8, According to google, polymer inherently include both polymer component and fiber component (see google definition).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the first polymer component comprises an epoxy, a cyanate ester resin, or combinations thereof.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the first fiber component comprises a low- dielectric constant quartz fabric, a high-modulus polypropylene (HMPP) fabric, an electrical- grade glass (E-glass) fabric, a structural-grade glass (S-glass) fabric, a basalt fabric, or unidirectional ribbons of a low-dielectric constant quartz fabric, unidirectional ribbons of an electrical-grade glass (E-glass) fabric, unidirectional ribbons of a structural-grade glass (S-glass) fabric, unidirectional ribbons of a basalt fabric, combinations thereof, or and multi-material hybrid weaves thereof.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the second polymer component comprises an epoxy, a cyanate ester resin, or combinations thereof.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach 
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the third polymer component comprises an epoxy, a cyanate ester resin, or combinations thereof.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the third fiber component comprises a high- modulus polypropylene (HMPP) fabric, a unidirectional ribbon of HMPP, a hybrid weave of HMPP with at least one of E-glass, S-glass, basalt, or quartz fibers, or combinations thereof.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the inner tuning layer component further comprises a second inner tuning layer underlying the first inner tuning layer, wherein the second inner tuning layer comprises a polymer foam layer.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach 
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the structural component further comprises: a first low-dielectric constant layer overlying the first fiber-reinforced dielectric layer; and a second fiber-reinforced dielectric layer overlying the first low-dielectric layer, wherein the second fiber-reinforced dielectric layer comprises a fourth fiber-reinforced polymer.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the first fiber-reinforced dielectric layer comprises a high dielectric constant material.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the laminate component further comprises: a second low-dielectric layer overlying the second fiber-reinforced dielectric layer; and a third fiber-reinforced dielectric layer overlying the second low-dielectric layer, wherein the third fiber-reinforced dielectric layer comprises a fifth fiber-reinforced polymer.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered 
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the low-dielectric constant material of the second low-dielectric constant layer has a dielectric constant of at least about 1.1.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the low-dielectric constant material of the second low-dielectric constant layer has a dielectric constant of not greater than about 5.0.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the second low-dielectric constant layer has a dielectric constant of at least about 1.1.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be consider for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolve 112(b) rejection indicated above. Prior art of record, considered individually or in combination, fails to fairly teach or suggest suggested features: the second low-dielectric constant layer has a dielectric constant of not greater than about 3.5.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845